Citation Nr: 0727239	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  02-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for neck, shoulder, and back 
disabilities.

REPRESENTATION

Appellant represented by:	Mr. Mark R. Lippman, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran had active duty from January 1943 to November 
1945; he was recalled to active duty in October 1950 and 
discharged on November 4, 1950, after he was found no longer 
physically qualified for further active duty.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The RO determined the veteran had not 
submitted new and material evidence to reopen his previously 
denied claim for service connection for neck, shoulder, and 
back disabilities.

In November 2003, the Board issued a decision also finding 
that new and material evidence had not been submitted to 
reopen this previously denied claim.  And in response, the 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a May 2006 memorandum decision, the Court 
vacated the Board's decision and remanded the claim for 
readjudication in compliance with directives specified.  The 
Court entered judgment in June 2006.

The Board, in turn, is remanding this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development.  VA will notify the veteran if further 
action is required.


REMAND

The Veterans Claims Assistance Act (VCAA) was signed into law 
effective November 9, 2000.  The VCAA was codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006), and the implementing VA regulations were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2006).



In the memorandum decision the Court determined that, in 
denying the claim in November 2003, the Board impermissibly 
relied on post-decisional documents (including the Statement 
of the Case (SOC)) in determining the veteran had received 
adequate notice under 38 U.S.C.A. § 5103(a) insofar as the 
type of evidence required to substantiate his claim and whose 
responsibility - his or VA's, it was to obtain the 
supporting evidence.  See also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).  
But see, too, Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (indicating that, even in situations where content-
complying VCAA notice was not sent until after the initial 
adjudication of the claim, the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or supplemental SOC (SSOC), is sufficient to 
cure the timing defect).

Further, according to the Court, the Board did not explain 
the weight that it was allocating to each document in 
deciding that notice was adequate.  Therefore, the Court 
could not determine whether the Board would have found that 
the letter alone provided adequate notice (which the Court 
also noted the Board mistakenly identified as a "December 
20, 2001" letter, instead of a November 2, 2001 letter or 
December 4, 2001 letter, the only ones in the file).  
Consequently, in readjudicating the claim, the focus must be 
on pre-decisional documents and there must be clarification 
as to which letter in the record is relied upon in 
determining whether adequate notice was provided.

There have been other, recent, precedent decisions - equally 
deserving mention, which were not referenced in the Court's 
memorandum decision.  On March 3, 2006, the Court held that 
the VCAA's notice requirements apply to all five elements of 
a service connection claim:  (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  And in another decision since issued, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the Court held 
that where, as here, service connection has not been granted 
as of the effective date of the VCAA (i.e., before November 
9, 2000), the veteran is entitled to pre-decisional notice 
concerning all elements of his service connection claim, 
including concerning the downstream disability rating and 
effective date.

Also, in Kent v. Nicholson, 20 Vet. App. 1 (2006), yet 
another recent decision issued during the pendency of this 
appeal, the Court held, with regard to a petition to reopen a 
finally decided claim, the VCAA requires VA to provide the 
veteran with notice of the evidence necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the 
previous denial (i.e., material evidence).  Id. at 10.  VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).  The veteran has not 
received this requisite Kent notice, and he must before 
readjudicating his claim.

And finally, VA is required to make reasonable efforts to 
help a veteran obtain records relevant to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that these documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  The Board commits remandable error if it 
does not obtain these records.  Id; see also 38 U.S.C.A. 
§ 5103A(c) and 38 C.F.R. § 3.159(c)(2) (requiring VA to 
obtain pertinent records in the custody of a Federal agency, 
such as VA).

In correspondence from the veteran's representative, received 
via fax in January 2007, he notified the Board that the 
veteran continues to receive relevant treatment at the VA 
Medical Center (VAMC) in Butler, Pennsylvania.  So these 
additional treatment records need to be obtained before 
readjudicating the claim.  Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran another, 
supplemental, VCAA letter that apprises 
him of the type of evidence needed to 
reopen his claim (considering the 
specific bases of the prior denials) 
and if reopened to establish his 
underlying entitlement to service 
connection.  The letter also must 
advise him of whose specific 
responsibility, his or VA's, it is for 
obtaining and submitting this 
supporting evidence.  As well, 
the letter must contain information 
concerning the downstream disability 
rating and effective date elements of 
his claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).

2.  Request all records of the 
veteran's treatment since 2001 at the 
VAMC in Butler, Pennsylvania.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



